DETAILED ACTION
This Office action is in response to the amendment filed 20 November 2020. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780) in view of Lv et al. (US 2017/0311352).
For Claims 1, 9, and 17, Zhu teaches a method to be implemented in a communication device of a first type, an apparatus at a communications device of a first type, the apparatus comprising: a processor and a non-transitory computer readable storage medium containing instructions, which when executed on the processor, cause the apparatus to perform a method (see paragraph 23: processor memory); and a non-transitory computer readable storage medium, comprising instructions which, when executed on at least one processor, cause the at least one processor to perform operations at a communications device of a first type (see paragraph 23: processor memory), the method comprising: 
obtaining back-off counter values, wherein each back-off counter value is mapped to a respective one of a plurality of beam directions (see paragraphs 8, 28: NAVs are backoff timers); 
simultaneously listening to the plurality of beam directions while updating the respective back-off counter values (see paragraphs 28, 30: RTS: data to be sent), each beam direction covering at least 
scheduling transmission of data to a communications device of the second type in a beam direction within the plurality of beam directions (see paragraph 30: scheduled if the channel is clear: CTS).  
Zhu as applied above is not explicit as to, but in a similar field of endeavor Lv teaches backoff counter values indicating a medium idle duration in a respective spatial direction (see paragraphs 32-34, 37), and scheduling transmissions when the respective back-off counter value mapped to the direction reaches a certain threshold (see paragraphs 38, 132, 135, 200; also 94 and 201: transmission once counter reaches threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to implement the backoff counters as taught in Lv when implementing the method of Zhu. The motivation would be to improve special reuse reliability (see Lv, paragraph 8).

Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780) and Lv et al. (US 2017/0311352) as applied to claims 1, 9, and 17 above, and further in view of Deenoo et al. (US 2016/0337916).
For Claims 2, 10, and 18, the references as applied above are not explicit as to, but Deenoo teaches the method, further comprising: identifying the beam direction for the communication device of the second type by determining a beam identification (ID) from the communication device of the second type, which reports the beam ID mapped to the beam direction, which has the best receiving power as measured by the communication device of the second type (see paragraphs 182, 183, 186: reporting beam ID, power; paragraph240: clustering UEs based on reports). 
.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780), Lv et al. (US 2017/0311352), and Deenoo et al. (US 2016/0337916) as applied to claims 1, 2, 9, and 10 above, and further in view of Kim et al. (US 2018/0270844).
For Claims 3 and 11, the references as applied above are not explicit as to, but Kim teaches the method, wherein the communication device of the first type groups a plurality of communication devices of the second type each reporting the same beam ID (see paragraphs 76, 88: grouping based on beam ID). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle groups as in Kim when implementing the method of Zhu and Deenoo. The motivation would be to streamline management of terminals.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780), Lv et al. (US 2017/0311352), and Deenoo et al. (US 2016/0337916) as applied to claims 1, 2, 9, and 10 above, and further in view of Liu et al. (US 2017/0142652, hereinafter “Liu ‘652”).
For Claims 4 and 12, the references as applied above are not explicit as to, but Liu ‘652 teaches the method, further comprising: broadcasting a reference signal to the plurality of beam directions, each beam direction corresponding to one of a plurality of beams of the communication device of the first type (see paragraphs 4, 39: reference signal broadcasting). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to handle reference signals as in Liu ‘652 when implementing the system of Zhu and Lv. One of .

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780) and Liu et al. (US 2016/0037560) as applied to claims 1 and 9 above, and further in view of Fang et al. (US 2006/0209772).
For Claims 5, 13, and 19, though cited portions of Lv do indicate the suspension and resumption of the backoff procedure and maintaining the backoff counter value while the process is suspended, the references as applied above are not explicit as to, but Fang teaches the method, wherein a respective back-off counter value for the beam direction within the back-off counter values is obtained by: receiving a value that is less than a generated back-off counter value, wherein the generated back-off counter value has been updated to the value from an earlier listening session (see paragraphs 34, 46: detect interference, save counter, resume). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to resume the listing process using a stored counter value as in Fang when implementing the method of Zhu and Lv. The motivation would be to improve fairness by preventing having the device resume from a lower counter value rather than starting over from a high value.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780), Lv et al. (US 2017/0311352), and Fang et al. (US 2006/0209772) as applied to claims 1, 5, 9, and 13 above, and further in view of Park (US 2012/0155294).
For Claims 6 and 14, the references as applied above are not explicit as to, but Fang further teaches the method, further comprising: 

upon interference being detected in the beam direction, suspending the listening for the beam direction and stopping the decrease (see paragraph 46: suspending); 
storing the decreased value (see paragraph 46: resuming from previous value; thus the previous value is stored).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to resume the listing process using a stored counter value as in Fang when implementing the method of Zhu and Lv. The motivation would be to improve fairness by preventing having the device resume from a lower counter value rather than starting over from a high value.
Though cited portions of Lv suggest, the references as applied above are not explicit as to, but in a similar field of endeavor, Park teaches listening to another beam direction for transmission to another communication device of the second type (see paragraphs 24, 25: known to switch away from occupied channel). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to switch away as in Park when listening to different beam directions as in Zhu and Lv. One of ordinary skill would have been able to do so with the reasonably predictable result of devoting resources to channels that are more likely to be usable.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2006/0240780), Lv et al. (US 2017/0311352), Fang et al. (US 2006/0209772), and Park (US 2012/0155294) as applied to claims 1, 5, 6, 9, 13, and 14 above, and further in view of Yacovitch (US 2014/0301328).
For Claims 7 and 15, the references as applied above are not explicit as to, but in a similar field of endeavor Yacovitch teaches the method, wherein the beam direction has a higher priority than the another beam direction (see paragraphs 16, 19: primary and alternate channels; the preferred primary channel is the priority channel). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to prioritize a channel as in Yacovitch when implementing the method of Zhu and vu. One of ordinary skill would have bene able to do so with the reasonably predictable result of providing for a focus on an optimum channel for a given type of communication.

Allowable Subject Matter
Claims 8, 16, and 20 would be allowable over prior art if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10405347. Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.
For Claim 1, Claim 1 of US 10405347 teaches a method to be implemented in a communication device of a first type, comprising: 

simultaneously listening to the plurality of beam directions while updating the respective back-off counter values, each beam direction covering at least one respective communication device of a second type, to which data is to be transmitted; and 
scheduling transmission of data to a communications device of the second type in a beam direction within the plurality of beam directions, when the respective back-off counter value mapped to the beam direction reaches a certain threshold.  
For Claim 8, Claim 1 of US 10405347 teaches the method of claim 1, wherein when a number of pending beam directions of the communication device of the first type is greater than a number of receiving radio frequency chains of the communication device of the first type, the plurality of the beam directions is equal to the number of receiving radio frequency chains, and otherwise the plurality of the beam directions is equal to the number of pending beam directions.  
For Claim 9, Claim 7 of US 10405347 teaches an apparatus at a communications device of a first type, the apparatus comprising: 
a processor and a non-transitory computer readable storage medium containing instructions, which when executed on the processor, cause the apparatus to perform: 
obtaining back-off counter values, wherein each back-off counter value is mapped to a respective one of a plurality of beam directions and indicates a medium idle duration in a respective beam direction;
simultaneously listening to the plurality of beam directions while updating the back-off counter values, each beam directions covering at least one respective communication device of a second type, to which data is to be transmitted; and 

For Claim 16, Claim 7 of US 10405347 teaches the apparatus of claim 9, wherein when a number of pending beam directions of the communication device of the first type is greater than a number of receiving radio frequency chains of the communication device of the first type, the plurality of the beam directions is equal to the number of receiving radio frequency chains, and otherwise the plurality of the beam directions is equal to the number of pending beam directions.  
For Claim 17, Claim 13 of US 10405347 teaches a non-transitory computer readable storage medium, comprising instructions which, when executed on at least one processor, cause the at least one processor to perform operations at a communications device of a first type, the operations comprising: 
obtaining back-off counter values, wherein each back-off counter value is mapped to a respective one of a plurality of beam directions and indicates a medium idle duration in a respective beam direction; 
simultaneously listening to the plurality of beam directions while updating the back-off counter values, each beam direction covering at least one respective communication device of a second type, to which data is to be transmitted; and 
scheduling transmission of data to a communications device of the second type in a beam direction within the plurality of beam directions, when the respective back-off counter value mapped to the beam direction reaches a certain threshold.  
For Claim 20, Claim 13 of US 10405347 teaches the non-transitory computer readable storage medium of claim 17, wherein when a number of pending beam directions of the communication device of the first type is greater than a number of receiving radio frequency chains of the communication device of the first type, the plurality of the beam directions is equal to the number of receiving radio .

Response to Arguments
The amendment filed 20 November 2020 has been entered.
Previous rejections under 35 USC 112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
With respect to teachings of Zhu, please note that Zhu is not relied on for matter found in other references. Zhu is relied on for simultaneously listening to the plurality of beam directions while updating respective back-off counter values, for example. Lv teaches backoff counter values indicating a medium idle duration in a respective direction. Accordingly, one of ordinary skill would have been able to apply a known type of back-off counter in a known type of communication device with the motivation of improving spatial reuse reliability, as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivingston et al. (US 2014/0334312) teaches a communication device enabled for simultaneous operations in plural beam directions.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/17/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466